UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36415 QUOTIENT LIMITED (Exact name of registrant as specified in its charter) Jersey, Channel Islands Not Applicable (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Pentlands Science Park Bush Loan, Penicuik, Midlothian
